department of the treasury internal_revenue_service washington d c contact person contact number identification_number employer_identification_number number release date date date uil legend you dear ------------ years in the irs began a comprehensive study of organizations offering credit counseling and debt-management services on date the irs office_of_chief_counsel released irs chief_counsel_advice cca irs cca lexi sec_22 date presenting a comprehensive legal analysis as to whether credit counseling organizations can qualify as charitable or educational organizations described in sec_501 of the internal_revenue_code we have enclosed a copy of the cca for your information under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated under the general not for profit corporation law your articles of incorporation and bylaws provide that you were formed to provide credit_counseling_services to individuals and families as well as other related credit or debt counseling services your board_of directors and officers include a husband and wife the father of the aforementioned husband and another individual counseling for debt payment this includes educating and assisting clients in their communication and negotiations with creditors in order to obtain discounts adjusted payment or penalty terms and other debt adjustments you will be responsible for administering and processing debt management plans dmps and negotiating with credit card you maintain that fifty percent of your time and resources will be devoted to credit we have considered your application_for recognition of exemption from federal_income_tax the market for consumer credit_counseling_services has undergone changes in the past companies creditors and will use credit counseling management software to accomplish these tasks a dmp will offer the ability to lower existing monthly debt payments by combining or consolidating all debt payments into one monthly payment you represent that the other percent of your time and resources will be devoted to financial-credit management education which consists of counseling and advising clients on the use and management of credit budget and following through with debt payments this information will be provided to clients via internet website mailings and personal conferences you maintain that your website is under construction you have submitted several documents governing your debt management program including a document on repayment terms a client agreement a client information sheet an acknowledgement letter to the consumer a sample monthly payment sheet and a sample creditors list clients who take advantage of the dmp will be asked to pay a monthly contribution of dollar_figure per creditor per month up to a maximum of dollar_figure per month there are no initial start_up fees to enter the program when asked what happens when a client misses a payment on the dmp you stated that the client’s payments would not be made to their creditors that month and that creditors may choose to raise their interest rates back up to the original level for a probationary period until the client can demonstrate the ability to pay the negotiated terms on time you state that you are just beginning operations and do not have any clients however your sources of support will include fees that you call voluntary donations from clients based on the information provided we cannot conclude that you are operated for a percent of expected donations donations from creditors-lenders aka fair share payments percent of support and general donations from other parties percent of expected donations your fundraising program includes an initial goal of collecting dollar_figure from creditors and general donors you also expect to raise funds through regular fundraising in the form of voluntary monthly donations from clients and their creditors receiving counseling services so far you have not raised any revenue charitable purpose under sec_501 of the code although you are only in the start-up phase of your debt management operations have not raised any revenue and do not have any clients yet you have outlined detailed plans for conducting a full-capacity debt management program that furthers a substantial non-exempt commercial purpose you state that at least percent of your time and resources will be devoted to administering and processing dmps and negotiating with credit card companies you also submitted a number of documents that outline and govern your debt management program entirely upon revenue earned by selling services to the public ninety percent of your support is expected to come from monthly fees from clients and creditors aside from receiving money from creditors-lenders and from your dmp clients you have not established a fundraising program to raise revenue you only expect to receive percent of your funding from general donations from other parties thus an insignificant amount of your funding is expected to come from contributions or gifts from disinterested members of the general_public your financial structure does not resemble that of a typical charity because it is based contributions to you are not deductible under sec_170 of the code in addition to operating for substantial non-exempt purposes once the debt management furthermore your directors and officers consist of the husband and wife and the father of accordingly you do not qualify for exemption as an organization described in section program is operating you will provide substantial private benefit to the credit card companies by operating as their collection agency the fair share paid_by the credit card companies would undoubtedly result in significant savings over the possible costs of not recovering any of the unpaid debt owed them these companies clearly realize substantial financial benefits through their business relationship with you the aforementioned husband rather than being representative of a broad cross-section of the community they control your operations and therefore we cannot conclude that your assets will not inure to their benefit thus the husband wife and father have a substantial interest in ensuring your success and as a result their financial success your board as presently constituted has inherent conflicts of interest c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 you have the right to protest this ruling if you believe it is incorrect to protest you should if you do not protest this ruling in a timely manner it will be considered by the internal when sending additional letters to us with respect to this case you will expedite their if you have any questions please contact the person whose name and telephone number internal_revenue_service constitution ave n w washington d c receipt by using the following address are shown in the heading of this letter attachments irs chief_counsel_advice notice sincerely lois g lerner director exempt_organizations rulings agreements
